DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 7 - 27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 7, the prior art of record fails to disclose or reasonably suggest a processor, as required by the instant claim.  Specifically, the prior art of record fails to disclose the limitations:
multiple shift-register planes, each shift-register plane comprising a separate two-dimensional shift-register array comprising rows and columns of shift registers, wherein each shift register of each shift register array is dedicated to one of the processing elements, wherein each shift-register array is configured to wrap data from one edge of the shift-register array to an opposite edge of the shift-register array, and
wherein the processor is configured to execute instructions for performing a block matching process to match a block of pixels to a particular location in an input image sheet comprising pixels, wherein performing the block matching process comprises:
shifting the input image sheet in a two-dimensional pattern corresponding to the block, and

after shifting the input image sheet in the two-dimensional pattern, outputting a location of a first processing element having the smallest respective sum of absolute differences.

	While the prior art of record does disclose a two-dimensional shift register and also performing calculation based on a sum of absolute differences, the prior art fails to disclose performing block matching in the manner described in the claim.  Additionally, an overwhelming majority of the discovered art also appears to be co-owned by Applicant and is thus disqualified as prior art under 35 U.S.C. 102(b)(1) and/or 35 U.S.C. 102(b)(2.) Accordingly, the claim is considered allowable.

	Claims 14 and 21 are method and non-transitory computer readable storage medium variants of claim 1 and are similarly considered allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Pertinent Art
	The prior art made of record is considered pertinent to the applicant’s disclosure, but is not relied upon as a reference for the preceding sections:
Harada (US 20020071046 A1) discloses a solid-state imaging apparatus.
Solomon, et al. (US 20060010188 A1) discloses a method for implementing fast transforms.
Ikeda (US 20070285518 A1) discloses a solid-state imaging device.
Suzuki, et al. (US 20110075005 A1) discloses a solid-state imaging device.
Mukunoki, et al. (US 20140195578 A1) discloses a FFT circuit.
Zhu, et al. (US 20160219225 A1) discloses a line buffer for an ISP.
Redgrave (US 20170163931 A1) discloses a shift register.
Vasilyev, et al. (US 20180329685 A1) discloses a circuit performing a sum of absolute differences.
Khan, et al. (US 20180329685 A1) discloses an ISP I/O unit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dwight Alex C Tejano whose telephone number is (571)270-7200.  The examiner can normally be reached on M-F 10AM-6PM with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Dwight Alex C. Tejano/
Examiner
Art Unit 2698



/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698